DETAILED ACTION
Claims 1-20 filed October 6th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6th 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage device that stores code” and “code that” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. (US2014/0126782) in view of Gordon et al. (US10,063,560) in view of Vo et al. (US10,686,600)

 Consider claim 1, where Takai teaches a method, comprising: upon powering on an information handling device comprising a head-mounted display automatically initiating an authentication process; (See Takai figure 1, 4, 21 and paragraphs 143-146 where an authentication process is initiated upon powering up by displaying an authentication start screen) providing, during the authentication process, an authentication query to a user of the information handling device, wherein there are a plurality of authentication query-types; (See Takai figures 9A-B, 10A-C, 11A-B, 13A-D, 21 and paragraphs 145-148, 97 where guidance information is provided to the user to begin the entering the identification pattern, where there are a plurality of different ways of authenticating using head movement including: gaze tracking for pin number input, gaze tracking of different images, blink pattern, and head motions) detecting, from the user and utilizing at least one sensor coupled to the information handling device, a head-based action in response to the authentication query; (See Takai figure 21, 9B and paragraphs 103, 115-128, 147-149, 118-119 where there are sensors such as acceleration sensors, gyro-sensors, the outside camera to detect when the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, thus a head based action in response to the authentication prompt) determining, using a processor, whether the head-based action matches a stored head-based action for the authentication query, wherein the determining the head-based action matches comprises determining the head-abased action is associated with the authentication query-type; (See Takai figure 9A-B, 10A-C, 11A-B, 13A-D, 21 and paragraphs 115-128, 149-153 where identification pattern is checked against a registered authentication pattern to detect a match) and authenticating the user responsive to determining that the head-based action matches the stored head-based action for the authentication query, wherein the authenticating the user comprises providing one or more rounds of head-based action authenticating; (See Takai figure 9A-B, 10A-C, 11A-B, 13A-D, 21 and paragraphs 115-128, 149-157 where identification pattern is checked against a registered authentication pattern including: gaze tracking for a series of pin number inputs, gaze tracking of different images, blink patterns, and head motions in order to detect a match and if a match is detected authentication success is achieved) wherein the information handling device comprises a head-mounted display device. (See Takai paragraph 159 where the image display apparatus is mounted on a user’s head or facial area)
Takai teaches automatically initiating an authentication process each time the device is powered on, however Takai does not explicitly teach receiving, on an information handling device, an indication to initiate an authentication process. However, in the same field of endeavor of authentication Gordon teaches receiving, on an information handling device, an indication to initiate an authentication process. (See Gordon figure 5 and col 14 line 63-col 15 line 67, col 31 line 61-col32 line 22 where in order to access the resource (which may be an application) the user may be presented with an authentication interface 500 including an authentication scene where the gaze targets (head-based action) are randomly arranged into different rows and columns, thus the location of the gaze targets are dynamically selected) Therefore, it would have been obvious for one of ordinary skill in the art to modify Takai by displaying the authentication process after receiving an indication to initiate an authentication process as taught by Gordon. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of more flexibly provisioning user access to only require authentication where needed. 
 Takai teaches wherein there are a plurality of authentication query-types however Takai does not explicitly teach wherein the providing the authentication query comprises dynamically providing an authentication query-type based upon an application in use. However, in an analogous field of endeavor Vo teaches wherein the providing the authentication query comprises dynamically providing an authentication query-type based upon an application in use. (See Vo figures 4, 5 and col 7 line 60- col 8 line 11 where Vo discusses the determining operation chooses authentication requirements depending on the client application, wherein the authentication requirements comprise the authentication type and information needed) Therefore, it would have been obvious for one of ordinary skill in the art to modify Takai’s various authentication types including: gaze tracking for a series of pin number inputs, gaze tracking of different images, blink patterns, and head motions and apply them to the authentication types used for authentication in client applications as taught by Vo. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of applying authentication methods to known authentication protocols in order to yield the desired result of authenticating the user. 
Takai teaches an application-execution permitting unit 605 that permits an application to run when the authentication process has succeeded (See Takai paragraphs 94-96) However, Takai does not explicitly teach dynamically selecting and providing a head-based action dictated by an authentication query-type and in response to the user attempting to access an application on the information handling device. However, in the same field of endeavor Gordon teaches dynamically selecting and providing a head-based action dictated by an authentication query-type and in response to the user attempting to access an application on the information handling device. (See Gordon figure 5 and col 14 line 63-col 15 line 67, col 31 line 61-col32 line 22 where in order to access the resource (which may be an application) the user may be presented with an authentication interface 500 including an authentication scene where the gaze targets (head-based action) are randomly arranged into different rows and columns, thus the location of the gaze targets are dynamically selected) Therefore, it would have been obvious for one of ordinary skill in the art to modify Takai by displaying the authentication process after receiving an indication to initiate an authentication process as taught by Gordon. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of more flexibly provisioning user access to only require authentication where needed.

 Consider claim 2, where Takai in view of Gordon in view of Vo teaches the method of claim 1, wherein: the authentication query is an image selection query that demands selection of at least one image, from a plurality of images, that is associated with the user; the head-based action is a gaze selection action; and the stored head-based action corresponds to gaze selection of the at least one image associated with the user. (See Takai figure 21, 16 and paragraphs 147-153, 132-135 where the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, wherein the identification pattern involves the selection of a sequence of images from the plurality of images presented)

Consider claim 3, where Takai in view of Gordon in view of Vo teaches the method of claim 1, wherein: the authentication query is a password query that demands receipt of a gaze-traced password; the head-based action is a gaze trace action; and the stored head-based action corresponds to gaze trace of the gaze-traced password. (See Takai figure 21, 9B and paragraphs 147-149, 118-119 where the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, thus a head based action in response to the authentication prompt)

Consider claim 4, where Takai in view of Gordon in view of Vo teaches the method of claim 3, wherein the gaze-traced password corresponds to at least one of: a predetermined shape and a predetermined dot-grid path. (See Gordon figure 5 and col 14 line 63-col 15 line 67, where the images are organized into a grid where the user must identify the login path 508) It would have been obvious for one of ordinary skill in the art to modify the numbered prompt in Takai figure 9B with the dot grid as shown in Gordon figure 5 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of substituting known passcode entry methods to yield similar results. 

Consider claim 5, where Takai in view of Gordon in view of Vo teaches the method of claim 1, wherein: the authentication query is a point selection query that demands selection of at least one point on an object present in one of: an image and a video; the head-based action is a gaze selection action; and the stored head-based action corresponds to gaze selection of the at least one point on the object. (See Takai figure 21, 16 and paragraphs 147-153, 132-135 where the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, wherein the identification pattern involves the selection of a sequence of images from the plurality of images presented)

Consider claim 6, where Takai in view of Gordon in view of Vo teaches the method of claim 5, wherein the point selection query demands selection of the at least one point on the object within a predetermined period of time. (See Takai paragraph 155 where the authentication processes must be completed within a predetermined period of time after the start of the procedure)

Consider claim 7, where Takai in view of Gordon in view of Vo teaches the method of claim 1, wherein: the authentication query is a blink-based combination query that demands performance of a predetermined pattern of blinks; the head-based action is a blink action; and the stored head-based action corresponds to performance of the predetermined pattern of links. (See Takai figure 21, 16 and paragraphs 147-153, 132-135 where the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, wherein the identification pattern involves the selection of a sequence of images from the plurality of images presented and eye blinking actions 1601, 1602, and 1603.)

Consider claim 8, where Takai in view of Gordon in view of Vo teaches the method of claim 1, wherein: the authentication query corresponds to provision of a media file; the head-based action is an emotional action; and the stored head-based action corresponds to a predicted emotional action based on the media file.(See Takai figure 21, 16 and paragraphs 147-153, 77 where the user enters an identification pattern for the purposes of authentication, the state information obtained by the state-information obtaining unit 505 include the states of tasks of the user (e.g., as to whether or not the user is wearing the image display apparatus 1), the states of operations and actions performed by the user (e.g., the attitude of the user's head on which the image display apparatus 1 is mounted, the movement of the user's line of sight, movement such as walking, and open/close states of the eyelids), and mental states (e.g., the level of excitement, the level of awareness, and emotion and affect) where the state information may be used for user identification and authentication.)

Consider claim 11, where Takai teaches an information handling device, comprising: at least one sensor; a processor; a memory device (See Takai figure 5 where the device comprises state-information obtaining unit, a control unit, and ROM/RAM) that stores instructions executable by the processor to: upon powering on an information handling device automatically initiating an authentication process; (See Takai figure 21 and paragraphs 143-146 where an authentication process is initiated upon powering up by displaying an authentication start screen) provide, during the authentication process, an authentication query to a user of the information handling device wherein there are a plurality of authentication query-types; (See Takai figures 9A-B, 10A-C, 11A-B, 13A-D, 21 and paragraphs 145-148, 97 where guidance information is provided to the user to begin the entering the identification pattern, where there are a plurality of different ways of authenticating using head movement including: gaze tracking for pin number input, gaze tracking of different images, blink pattern, and head motions) detect, from the user and utilizing the at least one sensor, a head-based action in response to the authentication query; (See Takai figure 21, 9B and paragraphs 103, 115-128, 147-149, 118-119 where there are sensors such as acceleration sensors, gyro-sensors, the outside camera to detect when the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, thus a head based action in response to the authentication prompt)  determine whether the head-based action matches a stored head-based action for the authentication query, wherein the determining the head-based action matches comprises determining the head-abased action is associated with the authentication query-type; (See Takai figure 9A-B, 10A-C, 11A-B, 13A-D, 21 and paragraphs 115-128, 149-153 where identification pattern is checked against a registered authentication pattern to detect a match) and authenticate the user responsive to determining that the head-based action matches the stored head-based action for the authentication query, wherein the authenticating the user comprises providing one or more rounds of head-based action authenticating; (See Takai figure 9A-B, 10A-C, 11A-B, 13A-D, 21 and paragraphs 115-128, 149-157 where identification pattern is checked against a registered authentication pattern including: gaze tracking for a series of pin number inputs, gaze tracking of different images, blink patterns, and head motions in order to detect a match and if a match is detected authentication success is achieved) wherein the information handling device comprises a head-mounted display device. (See Takai paragraph 159 where the image display apparatus is mounted on a user’s head or facial area)
Takai teaches automatically initiating an authentication process each time the device is powered on, however Takai does not explicitly teach receiving, on an information handling device, an indication to initiate an authentication process. However, in the same field of endeavor of authentication Gordon teaches receiving, on an information handling device, an indication to initiate an authentication process. (See Gordon figure 5 and col 14 line 63-col 15 line 67, col 31 line 61-col32 line 22 where in order to access the resource (which may be an application) the user may be presented with an authentication interface 500 including an authentication scene where the gaze targets (head-based action) are randomly arranged into different rows and columns, thus the location of the gaze targets are dynamically selected) Therefore, it would have been obvious for one of ordinary skill in the art to modify Takai by displaying the authentication process after receiving an indication to initiate an authentication process as taught by Gordon. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of more flexibly provisioning user access to only require authentication where needed. 
Takai teaches wherein there are a plurality of authentication query-types however Takai does not explicitly teach wherein the providing the authentication query comprises dynamically providing an authentication query-type based upon an application in use. However, in an analogous field of endeavor Vo teaches wherein the providing the authentication query comprises dynamically providing an authentication query-type based upon an application in use. (See Vo figures 4, 5 and col 7 line 60- col 8 line 11 where Vo discusses the determining operation chooses authentication requirements depending on the client application, wherein the authentication requirements comprise the authentication type and information needed) Therefore, it would have been obvious for one of ordinary skill in the art to modify Takai’s various authentication types including: gaze tracking for a series of pin number inputs, gaze tracking of different images, blink patterns, and head motions and apply them to the authentication types used for authentication in client applications as taught by Vo. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of applying authentication methods to known authentication protocols in order to yield the desired result of authenticating the user. 
Takai teaches an application-execution permitting unit 605 that permits an application to run when the authentication process has succeeded (See Takai paragraphs 94-96) However, Takai does not explicitly teach dynamically selecting and providing a head-based action dictated by an authentication query-type and in response to the user attempting to access an application on the information handling device. However, in the same field of endeavor Gordon teaches dynamically selecting and providing a head-based action dictated by an authentication query-type and in response to the user attempting to access an application on the information handling device. (See Gordon figure 5 and col 14 line 63-col 15 line 67, col 31 line 61-col32 line 22 where in order to access the resource (which may be an application) the user may be presented with an authentication interface 500 including an authentication scene where the gaze targets (head-based action) are randomly arranged into different rows and columns, thus the location of the gaze targets are dynamically selected) Therefore, it would have been obvious for one of ordinary skill in the art to modify Takai by displaying the authentication process after receiving an indication to initiate an authentication process as taught by Gordon. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of more flexibly provisioning user access to only require authentication where needed.

Consider claim 12, where Takai in view of Gordon in view of Vo teaches the information handling device of claim 11, wherein: the authentication query is an image selection query that demands selection of at least one image, from a plurality of images, that is associated with the user; the head-based action is a gaze selection action; and the stored head-based action corresponds to gaze selection of the at least one image associated with the user. (See Takai figure 21, 16 and paragraphs 147-153, 132-135 where the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, wherein the identification pattern involves the selection of a sequence of images from the plurality of images presented)

Consider claim 13, where Takai in view of Gordon in view of Vo teaches the information handling device of claim 11, wherein: the authentication query is a password query that demands receipt of a gaze-traced password; the head-based action is a gaze trace action; and the stored head-based action corresponds to gaze trace of the gaze-traced password. (See Takai figure 21, 9B and paragraphs 147-149, 118-119 where the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, thus a head based action in response to the authentication prompt)

Consider claim 14, where Takai in view of Gordon in view of Vo teaches the information handling device of claim 13, wherein the gaze-traced password corresponds to at least one of: a predetermined shape and a predetermined dot- grid path. (See Gordon figure 5 and col 14 line 63-col 15 line 67, where the images are organized into a grid where the user must identify the login path 508) It would have been obvious for one of ordinary skill in the art to modify the numbered prompt in Takai figure 9B with the dot grid as shown in Gordon figure 5 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of substituting known passcode entry methods to yield similar results.

Consider claim 15, where Takai in view of Gordon in view of Vo teaches the information handling device of claim 11, wherein: the authentication query is a point selection query that demands selection of at least one point on an object present in one of: an image and a video; the head-based action is a gaze selection action; and the stored head-based action corresponds to gaze selection of the at least one point on the object. (See Takai figure 21, 16 and paragraphs 147-153, 132-135 where the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, wherein the identification pattern involves the selection of a sequence of images from the plurality of images presented)

Consider claim 16, where Takai in view of Gordon in view of Vo teaches the information handling device of claim 15, wherein the point selection query demands selection of the at least one point on the object within a predetermined period of time. (See Takai paragraph 155 where the authentication processes must be completed within a predetermined period of time after the start of the procedure)

Consider claim 17, where Takai in view of Gordon in view of Vo teaches the information handling device of claim 11, wherein: the authentication query is a blink-based combination query that demands performance of a predetermined pattern of blinks; the head-based action is a blink action; and the stored head-based action corresponds to performance of the predetermined pattern of links. (See Takai figure 21, 16 and paragraphs 147-153, 132-135 where the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, wherein the identification pattern involves the selection of a sequence of images from the plurality of images presented and eye blinking actions 1601, 1602, and 1603.)

Consider claim 18, where Takai in view of Gordon in view of Vo teaches the information handling device of claim 11, wherein: the authentication query corresponds to provision of a media file; the head-based action is an emotional action; and the stored head-based action corresponds to a predicted emotional action based on the media file. (See Takai figure 21, 16 and paragraphs 147-153, 77 where the user enters an identification pattern for the purposes of authentication, the state information obtained by the state-information obtaining unit 505 include the states of tasks of the user (e.g., as to whether or not the user is wearing the image display apparatus 1), the states of operations and actions performed by the user (e.g., the attitude of the user's head on which the image display apparatus 1 is mounted, the movement of the user's line of sight, movement such as walking, and open/close states of the eyelids), and mental states (e.g., the level of excitement, the level of awareness, and emotion and affect) where the state information may be used for user identification and authentication.)

Consider claim 20, where Takai in view of Gordon in view of Vo teaches a product, comprising: a storage device that stores code, the code being executable by a processor (See Takai figure 5 where the device comprises state-information obtaining unit, a control unit, and ROM/RAM) and comprising: code that upon powering on an information handling device comprising a head-mounted display device automatically initiating an authentication process code that provides, during the authentication process at an information handling device, wherein the information handling device comprises a head-mounted display device; (See Takai paragraph 159 and figure 1 where the image display apparatus is mounted on a user’s head or facial area) code that provides, during the authentication process, an authentication query to a user wherein there are a plurality of authentication query-types; (See Takai figures 9A-B, 10A-C, 11A-B, 13A-D, 21 and paragraphs 145-148, 97 where guidance information is provided to the user to begin the entering the identification pattern, where there are a plurality of different ways of authenticating using head movement including: gaze tracking for pin number input, gaze tracking of different images, blink pattern, and head motions) code that detects, from the user and utilizing at least one sensor coupled to the information handling device, a head-based action in response to the authentication query; (See Takai figure 21, 9B and paragraphs 147-149, 118-119 where the user enters an identification pattern for the purposes of authentication via movement of a user’s gaze point, thus a head based action in response to the authentication prompt)  code that determines whether the head-based action matches a stored head-based action for the authentication query, wherein the determining the head-based action matches comprises determining the head-abased action is associated with the authentication query-type; (See Takai figure 9A-B, 10A-C, 11A-B, 13A-D, 21 and paragraphs 115-128, 149-153 where identification pattern is checked against a registered authentication pattern to detect a match) and code that authenticates the user responsive to determining that the head-based action matches the stored head-based action for the authentication query, wherein the authenticating the user comprises providing one or more rounds of head-based action authenticating. (See Takai figure 9A-B, 10A-C, 11A-B, 13A-D, 21 and paragraphs 115-128, 149-157 where identification pattern is checked against a registered authentication pattern including: gaze tracking for a series of pin number inputs, gaze tracking of different images, blink patterns, and head motions in order to detect a match and if a match is detected authentication success is achieved)
Takai teaches automatically initiating an authentication process each time the device is powered on, however Takai does not explicitly teach receiving, on an information handling device, an indication to initiate an authentication process. However, in the same field of endeavor of authentication Gordon teaches receiving, on an information handling device, an indication to initiate an authentication process. (See Gordon figure 5 and col 14 line 63-col 15 line 67, col 31 line 61-col32 line 22 where in order to access the resource (which may be an application) the user may be presented with an authentication interface 500 including an authentication scene where the gaze targets (head-based action) are randomly arranged into different rows and columns, thus the location of the gaze targets are dynamically selected) Therefore, it would have been obvious for one of ordinary skill in the art to modify Takai by displaying the authentication process after receiving an indication to initiate an authentication process as taught by Gordon. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of more flexibly provisioning user access to only require authentication where needed. 
Takai teaches wherein there are a plurality of authentication query-types however Takai does not explicitly teach wherein the providing the authentication query comprises dynamically providing an authentication query-type based upon an application in use. However, in an analogous field of endeavor Vo teaches wherein the providing the authentication query comprises dynamically providing an authentication query-type based upon an application in use. (See Vo figures 4, 5 and col 7 line 60- col 8 line 11 where Vo discusses the determining operation chooses authentication requirements depending on the client application, wherein the authentication requirements comprise the authentication type and information needed) Therefore, it would have been obvious for one of ordinary skill in the art to modify Takai’s various authentication types including: gaze tracking for a series of pin number inputs, gaze tracking of different images, blink patterns, and head motions and apply them to the authentication types used for authentication in client applications as taught by Vo. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of applying authentication methods to known authentication protocols in order to yield the desired result of authenticating the user. 
Takai teaches an application-execution permitting unit 605 that permits an application to run when the authentication process has succeeded (See Takai paragraphs 94-96) However, Takai does not explicitly teach dynamically selecting and providing a head-based action dictated by an authentication query-type and in response to the user attempting to access an application on the information handling device. However, in the same field of endeavor Gordon teaches dynamically selecting and providing a head-based action dictated by an authentication query-type and in response to the user attempting to access an application on the information handling device. (See Gordon figure 5 and col 14 line 63-col 15 line 67, col 31 line 61-col32 line 22 where in order to access the resource (which may be an application) the user may be presented with an authentication interface 500 including an authentication scene where the gaze targets (head-based action) are randomly arranged into different rows and columns, thus the location of the gaze targets are dynamically selected) Therefore, it would have been obvious for one of ordinary skill in the art to modify Takai by displaying the authentication process after receiving an indication to initiate an authentication process as taught by Gordon. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of more flexibly provisioning user access to only require authentication where needed.

Claims 9, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of Gordon in view of Vo as applied to claim 1 above, in further view of Johri (US2016/0352722)

Consider claim 9, where Takai in view of Gordon in view of Vo teaches the method of claim 1, however they do not explicitly teach wherein: the authentication query is a difference spotting query that demands identification of at least one difference between a current image and a previous image; the head-based action is a gaze selection action; and the stored head-based action corresponds to gaze selection on the at least one difference. However, in the analogous field of endeavor of authentication based on visual memory Johri teaches the limitation. (See Johri paragraphs 107-108 where the previous image shows a complete picture and subsequent images show larger, cropped, zoomed-in image. Thus, presenting two different images and demanding identification of the difference) It would have been obvious for one of ordinary skill in the art to modify the image prompt in Takai figure 11 with the authentication method of Johri. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of substituting known passcode entry methods to yield similar results. 

Consider claim 10, where Takai in view of Gordon in view of Vo teaches the method of claim 9, wherein the at least one difference is a difference selected from the group consisting of a color difference, a positional difference, and a size difference. (See Johri paragraphs 107-108 where the previous image shows a complete picture and subsequent images show larger, cropped, zoomed-in image. Thus, presenting two different images and demanding identification of the difference) It would have been obvious for one of ordinary skill in the art to modify the image prompt in Takai figure 11 with the authentication method of Johri. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of substituting known passcode entry methods to yield similar results.

Consider claim 19, where Takai in view of Gordon in view of Vo teaches the information handling device of claim 11, however they do not explicitly teach wherein: the authentication query is a difference spotting query that demands identification of at least one difference between a current image and a previous image; the head-based action is a gaze selection action; and the stored head-based action corresponds to gaze selection on the at least one difference. However, in the analogous field of endeavor of authentication based on visual memory Johri teaches the limitation. (See Johri paragraphs 107-108 where the previous image shows a complete picture and subsequent images show larger, cropped, zoomed-in image. Thus, presenting two different images and demanding identification of the difference) It would have been obvious for one of ordinary skill in the art to modify the image prompt in Takai figure 11 with the authentication method of Johri. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of substituting known passcode entry methods to yield similar results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624